               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ATLANTIC HOLDINGS LIMITED,                            CIVIL ACTION
        Plaintiff,

      v.                                              No. 16-6247

APOLLO METALS, LTD.,
        Defendant.


                                 MEMORANDUM

I.    INTRODUCTION

      This action involves a groundwater contamination dispute between

neighboring owners of industrial properties. Plaintiff, Atlantic Holdings Limited

("Atlantic"), filed claims against Defendant, Apollo Metals, Ltd. ("Apollo"), under

state and federal law. Specifically, Plaintiff set forth the following claims:

violation of the Comprehensive Environmental Response, Compensation, and

Liability Act ("CERCLA") (Count I), violation of the Resource Conservation

Recovery Act "(RCRA") (Count II), violation of Pennsylvania's Hazardous Sites

Cleanup Act ("HSCA") (Count III), violation of Pennsylvania's Clean Streams

Law ("CSL") (Count IV), negligence (Count V), trespass (Count VI), nuisance

(Count VII), and strict liability (Count VIII). ECF No. 1.




                                           1
       Defendant filed a Motion for Summary Judgment contending, among other

things, 1 that Plaintiffs state law tort claims for negligence, trespass, nuisance, and

strict liability (Counts V through VIII) were barred by the applicable two-year

statute of limitations because Plaintiff was undeniably aware in 2007 of

contamination on its property stemming from Defendant's property.

      Defendant also contends that Plaintiffs various statutory claims should be

dismissed. Specifically, Defendant contends that Plaintiffs CERCLA and HSCA

claims should be dismissed because Plaintiff has not incurred any necessary

response costs as defined by those statutes and because any costs incurred by

Plaintiff were not consistent with the National Contingency Plan. Defendant

contends that Plaintiffs RCRA claim should be dismissed because Plaintiff cannot

prove any substantial and imminent danger to human health or the environment.

Defendant contends Plaintiffs CSL claim should be dismissed because Plaintiff


1
  In addition, Defendant contends that the common law claims should be dismissed
because Defendant is not liable at common law for historical torts committed by
the former owner of its property, the prayers for injunctive relief on the common
law claims should be dismissed because Plaintiff has an adequate remedy at law,
the negligence claim should be dismissed because Defendant had no duty to
Plaintiff in connection with that voluntary cleanup, the trespass claim should be
dismissed because Plaintiff cannot prove any intentional invasion of its property,
the private nuisance claim should be dismissed because Plaintiff cannot prove any
real and appreciable interference with its use and enjoyment of its property, and the
strict liability claim should be dismissed because Defendant's electroplating
operations are not abnormally dangerous as a matter of law. ECF No. 91 at pp. 2-
3. Because all four of Plaintiff's common law claims will be dismissed as time-
barred, the Court need not consider these additional arguments.
                                           2
cannot prove any current or ongoing violation or likely future violation of that

statute. 2

       For the following reasons, Defendant's Motion for Summary Judgment will

be granted.

II.    BACKGROUND 3

       All of Plaintiff's claims arise under the overarching allegation that its

groundwater has become polluted by hexavalent chromium and TCE, pollutants

that migrated from Defendant's property. ECF No. 1 at iii! 13-14. Plaintiff is a

Pennsylvania company that operates a commercial storage facility on the property

it purchased in 1997, ECF No. 1iii!4 & 9, which is located "immediately adjacent

to, and downgradient from" Defendant's property, which was purchased by

Defendant in 1994 and is home to a steel manufacturing facility. ECF No. 1 at ii

10 & 12.

       According to William Flederbach, who served as the plant engineer, plant

manager, and chief operating officer at Defendant over the span of thirty years,

following the discovery of elevated levels ofhexavalent chromium in the


2
  Defendant also contended that the claims alleged against nominal Defendant
Apollo Metals, Inc. be dismissed because that entity does not exist and is not
amenable to suit or judgment. In light of Plaintiff's concession that "it no longer
believes that it has a sustainable cause of action against [Apollo Metals, Inc.] and
will concede on this issue[,]" the Court dismissed Apollo Metals, Inc. from this
case in the Order dated January 29, 2019. ECF No. 150.
3
  The following background is the undisputed material facts from the record.
                                           3
groundwater below a neighboring industrial property not involved in this suit in

2003, Defendant began investigating possible chromium sources associated with

historic or ongoing manufacturing activities on Defendant's property. ECF No.

91-3, Deel. William Flederbach, at iii! 2 & 6. That same year, Defendant

discovered a disused concrete condensate basin located outside of Defendant's

building; the basin had been used by a prior unrelated owner of the facility to

collect chromium water vapor emitted from the chromium electroplating line. Id.

at if 7. Defendant's investigation revealed that the prior owner had discontinued

use of the chromium condensate basin in the 1960s or early 1970s after installing

upgraded technology that controlled vapor emissions directly at the chromium

electroplating line and eliminated the need for the condensate basin. Id.

      After discovering the disused chromium condensate basin, Defendant

retained an environmental consultant from Environmental Maintenance Company

("EMC") to remove its contents and remediate the surrounding soil. Id. at if 8.

"EMC removed and disposed of the contents of the basin and analyzed the

surrounding soil, detecting chromium concentrations in several soil samples that

exceeded the then-prevailing cleanup standards." Id. Defendant reported those

soil analysis results in writing to the Pennsylvania Department of Environmental

Protections ("P ADEP") in September 2003. As part of its remediation of the

disused chromium condensate basin, Defendant reviewed its property records and


                                         4
identified eight monitoring wells that had originally been installed in the 1990s by

a prospective purchaser during the pre-transaction due diligence. Id. at ,-r 9. In

May and August 2003, EMC obtained new groundwater samples from the

monitoring wells and confirmed elevated concentrations of chromium. Id. In July

2004, EMC removed the chromium condensate basin and excavated the underlying

soil down to the bedrock, ultimately removing and disposing of 30 tons of material.

ECF No. 91-3 at ,-r 10. Defendant reported these remediation activities in writing

to PADEP in September 2004. Id.

The 2004 Phase I Report

      Sometime in 2004, Plaintiff retained Douglas Sammak to conduct a Phase I

environmental assessment of Plaintiffs property. ECF No. 91-3, Dep. Tr. Douglas

Sammak (Day 1), at 13:12-14:21. The 2004 Phase I study was motivated in part

by the discovery of five-gallon paint drums, containing lead paint, abandoned

alongside Plaintiffs property adjoining a neighboring property not involved in this

suit. Id. at 34:11-23, 79:24-80:20. In May 2004, Sammak completed the Phase I

environmental assessment for Plaintiffs property. Id. at 31 :4-10; ECF No. 91-3,

Dep. Tr. Mark Silvester (Day 1), at 15:17-21, 18:24-19:3. The 2004 Phase I

Report included a finding that "Apollo Metals is currently investigating the extent

of groundwater contamination and has proposed soil remediation for media that

has been impacted by their manufacturing operations, ongoing since the early


                                          5
1920s." ECF No. 91-3, Dep. Tr. Douglas Sammak (Day 1), at 35:10-23; ECF No.

91-8, 2004 Phase I Report, at ATLANTIC 840. The report also included

Sammak's opinion that:

         the fact that historic use of the adjacent properties for industrial
         purposes has resulted in soil and groundwater contamination is a
         potential environmental concern for [Plaintiffs property]. It is possible
         that groundwater contamination originating from these sites extends
         beneath the subject property, however, based on available information,
         there is no reason to suspect [Plaintiffs property] as a possible source.
         Based on the fact that the source of groundwater contamination in the
         area has been identified, public water is available in the area, and that
         the PA DEP has established oversight of the open cases, it is AA&E' s
         opinion that the groundwater contamination associated with these
         properties will not have an adverse impact on [Plaintiffs property].

ECF No. 91-3, Dep. Tr. Douglas Sammak (Day 1), at 37:12-38:2; ECF No. 91-8,

2004 Phase I Report, at Atlantic 841. During the course of the Phase I Report

investigation, Sammak discussed with Mark Silvester, the sole owner and officer

of Plaintiff, 4 the possibility of groundwater contamination migrating from

Defendant's property. ECF No. 91-3, Dep. Tr. Douglas Sammak (Day 1), at 31 :4-

16; ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 25:6-9. Despite the fact that

Silvester understood the 2004 Phase I Report to state that groundwater

contamination originating from Defendant had migrated below Plaintiffs property,

Silvester did not follow up on that finding. ECF No. 91-3, Dep. Tr. Mark Silvester

(Day 1), at 25:6-9 (stating that Silvester understood that the 2004 Phase I Report


4
    ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 8:2-7.
                                            6
"is saying that ground water contamination originating from [Defendant] may be

extending beneath [Plaintiff]."); id. at 25:1-5 ("Q: Okay. Now, so my question to

you is, what, if anything, did you do to follow-up on that opinion after this

assessment was prepared? A: Well, nothing."). Further, Plaintiff did not request

that Sammak or anyone else monitor PADEP's "open cases" as referenced in the

2004 Phase I Report. ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 28:11-20.

      Toward the end of 2005, Defendant, through EMC, contacted Plaintiff in

writing to seek permission to install a monitoring well on Plaintiffs property, at

Defendant's expense, to analyze groundwater quality. ECF No. 91-3, Deel.

William Flederbach, at if 11. Plaintiff received that letter from EMC, which

explained Defendant's request and was accompanied by a map showing EMC's

plan for a network of monitoring wells on and around Defendant's property,

Plaintiffs property, and a third property not involved in this suit. ECF No. 91-3,

Dep. Tr. Mark Silvester (Day 1), at 35: 17-36:4, 36:22-37:23, 40:2-24; ECF No.

91-8, EMC Letters, at APOLLO-PADEP 15-19. In response to the request,

Plaintiff, via Plaintiffs site manager Bernie Kimmet, denied permission to install

the monitoring well directly on its property but granted permission for the

installation of a monitoring well on a portion of Plaintiffs property that Plaintiff

did not believe it actually owned. ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1),

at 41: 1-42:4. Kimmet testified that he discussed with Silvester the possibility that


                                          7
Plaintiffs groundwater was contaminated shortly before Defendant requested to

install monitoring wells on the property. ECF No. 91-3, Dep. Tr. Bernie Kimmet,

at 88:24-90:6, 90: 13-22, 91 :5-92:3. Kimmet further testified that Defendant was

"looking to drill wells on Westside Warehouse property, and [Silvester] did not

want them to drill wells on Westside Warehouse property," id. at 93:11-94:7,

because "[h]e did not want to get involved in anything that had to do with

environmental issues on his property. It wasn't- he didn't feel like it was a matter

related - that it was our problem, I guess. Apollo apparently had a problem, at

least that was apparent at the time, we didn't know what it was, because it wasn't

spelled out to us via e-mail exactly what it was. There was some monitoring they

needed to do. We didn't know exactly why. He didn't want to get involved with

that. I don't know exactly why though." Id. at 94:8-95 :2. Sammak had similar

conversations with Silvester: "[Silvester's] position was that he was not

enthusiastic about it because it would degrade the value of his property and that he

suggested to them that they could find other areas such as in the public right-of-

way beyond his property or whatnot that they would be able to obtain the data they

were looking for." ECF No. 91-3, Dep. Tr. Douglas Sammak (Day 2), at 114:7-

115:22.




                                          8
The 2007 Phase I Report

       In 2007, Plaintiff again hired Sammak, this time to complete another Phase I

Environmental Assessment of Plaintiffs property on behalf of Team Capital Bank

as part of the process for obtaining a loan. ECF No. 91-3, Dep. Tr. Douglas

Sammak (Day 1), at 41 :11-22; ECF No. 91-4, 2007 Phase I Report. Although the

2007 Phase I Report was prepared for a financial institution, Atlantic received a

copy of the report at or around the time it was prepared. ECF No. 91-3, Dep. Tr.

Mark Silvester (Day 1), at 48:3-5. The 2007 Phase I stated its purpose was "to

determine whether there are 'Recognized Environmental Conditions' (RECs) on

the [Atlantic Property] that may have an impact on the purchase, use or future sale

of the property or create a liability to the user from a governmental or private

party." ECF No. 91-4, 2007 Phase I Report, at ATLANTIC 453. Sammak

determined, as evidenced in the report, that "[t]he migration of contaminated

groundwater onto the [Atlantic Property] from the adjacent Apollo Metals Facility"

constitutes a "recognized environmental condition" in connection with the Atlantic

Property. ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 46:11-25, 85:6-11;

(Day 2) at 102:16-25, 104:24-105:14, 106:18-107:6; ECF No. 91-4, 2007 Phase I

Report, at 452 & 464. As the term is used in the 2007 Phase I, a "recognized

environmental condition" is "the presence or likely presence of any hazardous

substances ... on a property under conditions that indicate an existing release, a past


                                           9
release, or a material threat of release of any hazardous substances ... into structures

on the property or into the ground, groundwater, or surface water of the property."

ECF No. 91-4, 2007 Phase I Report, at ATLANTIC 454. Notably, "recognized

environmental conditions" do not include "de minimis conditions that generally do

not present a material risk of harm to public health or the environment and that

generally would not be subject of an enforcement action if brought to the attention

of appropriate governmental agencies. Conditions determined to be de minimis are

not recognized environmental conditions." Id.

      Sammak listed the migration of contaminated groundwater as a recognized

environmental condition based on a records review, interviews, and an

examination of Plaintiffs property. ECF No. 91-3, Dep. Tr. Mark Silvester (Day

1), at 47:15-48:3. Among the other interviews conducted in preparing the 2007

Phase I Report, Sammak's company interviewed the PADEP project officer

responsible for the relevant PADEP case files concerning Defendant's

environmental investigation. ECF No. 91-4, 2007 Phase I Report, at ATLANTIC

462. The 2007 Phase I records that the project officer provided:

      information regarding the status of the ongoing investigation of
      groundwater contamination associated with the adjacent, upgradient
      Apollo Metals Property. According to available documentation and
      [the project officer]' s statements, the groundwater contamination at the
      adjacent property originated from a condensate basin associated with
      the facility's chromium plating line and is impacted primarily by
      chromium and to a lesser amount by cadmium and mercury. The
      condensate basin and contaminated soil was removed in July 2004 ....
                                          10
      According to [the project officer], groundwater monitoring continues at
      the facility's on-site wells; however, characterization of the extent of
      contamination requires the installation of monitoring wells on the
      [Plaintiff Property] and/or within the Gary Street Right-of-Way.
      Requests for permission to install the required monitoring wells was
      submitted to property owners and the City of Bethlehem in 2005; access
      has not yet been granted for the installation of these off-site wells.

Id. The 2007 Phase I includes, among its findings, "[t]he Northeast Regional

Office of P ADEP maintains files for Apollo Metals.... Apollo Metals is currently

investigating the extent of groundwater contamination resulting from their

manufacturing operations, ongoing since the early 1920s. According to [the

project officer], monitoring wells are needed on the [Plaintiff Property] and/or

Gary Street to determine the extent of contamination." Id. at ATLANTIC 463.

      The report also states an opinion, based on the above-referenced finding, that

"the fact that historic use of the adjacent upgradient property [i.e., the Defendant

Property] for industrial purposes has resulted in groundwater contamination is a

potential environmental concern for the [[Plaintiff] Property]. Based on available

information, there is no reason to suspect the [[Plaintiff] Property] as a

possible source of contamination; however, the probability that the

groundwater contamination extends beneath the [[Plaintiff] Property] is a

REC [i.e., a recognized environmental condition]." Id. at ATLANTIC 464

(emphasis added). As with the 2004 Phase I, Sammak also provided the same

opinion: "Due to the fact that the source of groundwater contamination in the area


                                          11
has been identified and removed, public water is available in the area, and that the

PADEP has established oversight of the open cases, it is [AAE's] opinion that the

groundwater contamination ... will not have an adverse impact on the [Plaintiff]

Property." Id. Plaintiff ultimately received the loan, did not make any further use

of the 2007 Phase I Report, did not follow up on the finding that "[t]he migration

of contaminated groundwater onto the site from the adjacent [Defendant] facility"

constituted a REC, and did not take any steps to remain informed of what

PADEP's monitoring or investigation revealed regarding the findings included in

the 2004 Phase I or the 2007 Phase I. ECF No. 91-3, Dep. Tr. Mark Silvester (Day

1), at 48:20-49:5, 49:22-50:6, 51 :8-14.

Defendant's Voluntary Cleanup Under Act 2

      In 2008, Defendant, in conjunction with EMC, decided to perform a

voluntary cleanup of soil and groundwater contamination to specific standards

under the Pennsylvania Land Recycling Program, commonly referred to as "Act

2." ECF No. 91-3, Dep. Tr. Charles McGuth, at 18:9-19:5. Act 2 is a voluntary

cleanup program available to property owners who have identified contamination

on their properties. If a property owner can demonstrate that it has remediated the

contamination to a particular standard, the Commonwealth will provide a release

such that the property owner will not be required to perform additional cleanup.

ECF No. 91-3, Dep. Tr. Cydney Faul-Halsor, at 15:1-9, 15:17-16:4, 22:15-20. To


                                           12
obtain a release under Act 2, a property owner must perform an environmental

investigation and follow a prescribed administrative process with P ADEP. Id. at

20:19-25.

      Throughout this process, Defendant worked with P ADEP to install

additional groundwater monitoring wells to adequately characterize the

groundwater contamination. Id. at 123:20-126:3. As part of that effort, EMC, on

behalf of Defendant, again sent multiple emails to Plaintiff requesting permission

for Defendant to place a monitoring well on Plaintiff's property or to use the

existing wells at Defendant's expense in order to analyze groundwater quality.

ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 56:5-57:6; ECF No. 91-8,

Emails, at APOLLO-EMC 2. Similar to its response to the similar request made in

2005, Plaintiff granted permission to install monitoring wells on a portion of the

property that it did not believe it owned. ECF No. 91-3, Dep. Tr. Mark Silvester

(Day 1), at 41:4-42:4; 57:11-23. Once Defendant installed a monitoring well in

the right-of-way near Plaintiff's property, Kimmet knew about that well and he and

Silvester both admit that they would have discussed the well' s construction in the

normal course of business, but Silvester never inquired about what the data from

that monitoring well indicated until 2013. ECF No. 91-3, Dep. Tr. Bernie Kimmet,

at 101 :16-24; ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 54:18-56:2.




                                         13
       Because of a decline in market demand, Defendant operated its chromium

electroplating line only on an infrequent, as-needed basis between 2008 and 2009.

ECF No. 91-3, Deel. Michael Weal, at ii 6. In late 2009, Defendant decided to

discontinue chromium electroplating operations altogether. Id. Defendant

recovered all remaining fluids from the chromium electroplating line and retained

EMC to dismantle the line. Id. at ii 7. In early 2010, EMC dismantled and

disposed of all components of the chromium electroplating line. Id. Immediately

after removing the chromium line, EMC also excavated and disposed of a 50 by

20-foot portion of the concrete slab floor below the former chromium line, as well

as subsurface soil to the depth of bedrock, removing approximately 106 tons of

material altogether. Id. at ii 8. Defendant did not use chromium in any of its

operations after early 2010. Id. at ii 9.

      In March of 2012, Defendant, though EMC, submitted a Remedial

Investigation and Final Report (the "Act 2 Final Report") to PADEP, detailing the

environmental investigation and remediation activities conducted at and around

Defendant's property over the preceding ten years. ECF No. 91-3, Dep. Tr.

Jonathan Jarvis, at 62:4-16; ECF No. 91-3, Deel. Michael Weal, at ii 10; ECF No.

91-8, Act 2 Remedial Investigation and Final Report. The Act 2 Final Report

stated that there was no active source for chromium contamination of groundwater

on Defendant's property and that any releases of chromium to groundwater were


                                            14
historic in nature. ECF No. 91-3, Deel. Michael Weal, at ~ 11. It also identified

only two potential sources of a historical chromium release on the Defendant

property: the disused chromium condensate basin that had been remediated by

2004 and the chrome electroplating line that had been remediated by 2010. ECF

No. 91-8, Act 2 Remedial Investigation and Final Report, at APOLLO 65-67, 74.

Based on the Act 2 Final Report and the addenda submitted by Defendant, P ADEP

accepted the report and granted Defendant a release under Act 2. ECF No. 91-3,

Dep. Tr. Cydney Faul-Halsor, at 104:5; ECF No. 91-8, PADEP Act 2 Approval of

Letter.

Plaintiff Claims to Discover the Contamination

      In approximately May 2012, while Plaintiff was in the process of studying

its well capacity for installation and use of a geothermal heating system, ECF No.

91-3, Dep. Tr. Mark Silvester (Day 1), at 64:6-65:3, Plaintiff contacted Sammak

about the presence of "sludge and some orange material" in an existing water well 5

located on Plaintiff's property. ECF No. 91-3, Dep. Tr. Douglas Sammak, at

71:19; ECF No. 91-3, Dep. Tr. Mark Silvester (Day 1), at 64:21-65:2. As a result,


5
  There were three preexisting water wells on Plaintiff's property at this time. ECF
No. 91-3, Dep. Tr. Bernie Kimmet, at 73:6-75:2; ECF No. 91-3, Dep. Tr. Mark
Silvester (Day 2), at 57:21-58:6. Those wells, which were decades old, predated
Silvester's ownership of the property in 1988. ECF No. 91-3, Dep. Tr. Mark
Silvester (Day 2), at 58:7-9. Plaintiff's wells have not been used for any purpose
since Plaintiff acquired the property. Id. at 58:16-18; ECF No. 91-3, Dep. Tr.
Bernie Kimmet, at 75:6-11.
                                         15
Sammak tested a sample of the well water for chromium, iron, and total petroleum

hydrocarbons. ECF No. 91-3, Dep. Tr. Douglas Sammak, at 69:21-70:70, 71:23-

73:18; ECF No. 91-3, Dep. Tr. Mark Silvester, at 65:19-66:2. Sammak testified

that he tested for chromium in part because they were aware that there was

"chromium contamination up-gradient [on Defendant's property], and we didn't

know whether it might have something to do with chrome contamination in the

water, so that's why we ran chrome." ECF No. 91-3, Dep. Tr. Douglas Sammak

(Day 1), at 72:13-73:5. Nevertheless, Sammak tested only the top of the water

column in the well, the "atmosphere-water interface." No groundwater was taken

from deeper in the well. ECF No. 91-3, Dep. Tr. Douglas Sammak (Day 2), at

133:1-134:2. No chromium was detected in the May 2012 sample. ECF No. 91-3,

Dep. Tr. Douglas Sammak (Day 1), at 74:10-12. Sammak testified that he did not

believe his May 2012 chromium test was conclusive in any way about whether

there was chromium contamination on Plaintiffs property. ECF No. 91-3, Dep.

Tr. Douglas Sammak (Day 2), at 133:20-135:9. Plaintiff has no knowledge of

whether contamination would have been present at the depth of 200 feet at which

the pump test would have been performed, and no testing for chromium was done

on Plaintiffs wells. Id. at 156:4-157:2.

      Defendant's Act 2 participation required Defendant to contact Plaintiff on an

annual basis to confirm that the existing water wells on Plaintiffs property


                                           16
remained inactive. ECF No. 91-8, PADEP Act 2 Approval Letter, at pg. 304. In

December 2012, EMC contacted Plaintiff on behalf of Defendant and offered to

cap Plaintiffs three water wells at Defendant's expense. This offer was made so

that Defendant would not need to contact Plaintiff every year to reconfirm that the

wells were inactive. ECF No. 91-3, Dep. Tr. Jeremy Bolyn, at 258:2-259:9;

270:4-17; ECF No. 91-3, Dep. Tr. Mark Silvester (Day 2), at 65:14-66:9. Plaintiff

rejected Defendant's request to cap the wells. ECF No. 91-3, Dep. Tr. Mark

Silvester (Day 2), at 66:10-11; ECF No. 91-3, Dep. Tr. Jeremy Bolyn, at 259:7-9.

      In January 2013, as Plaintiff was exploring the possibility of installing a

geothermal heating system on its property in connection with a plan to convert a

portion of the property into a climate-controlled self-storage facility, ECF. 99-1,

Pl.' s CSOF,   at~   13 7, Plaintiff consulted with an HVAC engineer about the

technical requirements for a geothermal heating system on Plaintiffs property.

The engineer advised Plaintiff that the existing wells would have to be able to

produce at least 360 gallons per minute in order to support a geothermal heating

system sufficient for Plaintiffs property. ECF No. 91-3, Dep. Tr. Mark Silvester

(Day 2), at 69:14-16; 72:21-73:5; 76:21-80:14, ECF No. 91-8, Geothermal

Emails, at Atlantic 748. Sammak advised Plaintiff that it would be necessary to

perform a pump test on one or more of the wells to determine whether they were

capable of producing the flow needed to support a geothermal heating system, and


                                            17
Silvester initially instructed Sammak to proceed with such a test. ECF No. 91-3,

Dep. Tr. Douglas Sammak (Day 2), at 151:8-152:20; ECF No. 91-3, Dep. Tr.

Mark Silvester (Day 2), at 82:2-23. However, the necessary pump test was never

performed, and Plaintiff never reached any conclusion as to whether the existing

wells would have been capable of supporting a geothermal heating system. ECF

No. 91-3, Dep. Tr. Mark Silvester (Day 2), at 79:13-15; 84:5-6; ECF No. 91-3,

Dep. Tr. Douglas Sammak (Day 2), at 156:25-157:15; 162:1-5.

      Between January 2013 and March 2013, Sammak also reviewed the PADEP

files and provided Plaintiff with an environmental review report that allegedly

revealed to Plaintiff the existence of an environmental covenant between

Defendant and P ADEP, which restricted Plaintiffs use of the existing wells on its

property. ECF No. 99-4, at Atlantic 214-221. Plaintiff subsequently capped one of

the three water wells in order to construct a parking lot which serves as the base of

a ramp used for Plaintiffs self-storage operations. ECF No. 91-3, Dep. Tr. Mark

Silvester (Day 2), at 59:6-60:2. Plaintiffs well-capping was not done under the

supervision of P ADEP, and P ADEP never directed Plaintiff to cap any of its wells.

Id. at 66:12-17; ECF No. 91-3, Dep. Tr. Cydney Faul-Halsor, at 144:7-14. The

other two remaining wells remain uncapped. ECF No. 91-3, Dep. Tr. Mark

Silvester (Day 2), at 60:15-19.




                                         18
Plaintiff Files Suit and Defendant Moves for Partial Summary Judgment

      Plaintiff first filed suit against Defendant on October 1, 2014, in the Court of

Common Pleas of Lehigh County. ECF No. 91-3, Dep. Tr. Mark Silvester (Day

1), at 70:18-71:10. Eventually Plaintiff discontinued its state court claims and

initiated this federal lawsuit on November 30, 2016.

      On August 16, 201 7, Defendant filed a motion for partial summary judgment

on Plaintiffs four common law claims (Counts V through VIII) arguing that they

were time-barred. In its motion, Defendant argued that Plaintiff was on notice of

potential groundwater contamination on several occasions beginning in 2004

sufficient to trigger the running of the statute of limitations and that summary

judgment was proper because Plaintiff waited until 2014 to commence legal action,

long after the statute of limitations had run. Plaintiff responded that summary

judgment was inappropriate because a genuine issue of material fact existed as to

whether Plaintiff "knew, or reasonably should have known" more than two years

before it sued that it suffered an injury to its property caused by Defendant. More

precisely, Plaintiff contended that it was not on notice of its alleged claims against

Defendant until Defendant offered in late 2012 and early 2013 to cap its three

existing wells spurring Plaintiff to have Sammak complete an environmental

review, which "revealed' that Plaintiffs use of the existing wells on its property

were restricted by Defendant's covenant with PADEP and that Plaintiffs


                                          19
groundwater was in fact contaminated by chromium. The Honorable Lawrence F.

Stengel denied that motion finding that based on the record that existed at the time,

there were genuine issues of material fact to be decided by the jury. ECF No. 39.

III.   Legal Standard

       Summary judgment "is appropriate where the moving party has established

'that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."' Burton v. Teleflex, Inc., 707 F.3d 417, 425 (3d

Cir. 2013) (quoting Fed. R. Civ. P. 56(a)). "A fact is material if it might affect the

outcome of the suit under the governing law." Id. When reviewing a motion for

summary judgment, the court views "the facts in the light most favorable to the

non-moving party and draws all reasonable inferences in that party's favor." Id.

"[T]he non-moving party must present more than a mere scintilla of evidence" and

must present evidence on which a jury could reasonably find for that party. Id.

(internal quotation and citation omitted). Additionally, "[ s]ummary judgment is

appropriate when the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law." Wright v. Corning, 679 F.3d 101, 105 (3d Cir. 2012)

(internal quotation and citations omitted).




                                          20
IV.    Discussion

      A.     Plaintiffs Common Law Claims

      Defendant contends that Plaintiffs common law claims, Counts V through

VIII, should be dismissed because they are barred by the applicable two-year

statute of limitations. ECF No. 91-1 at pp. 19-25. In response, Plaintiff argues that

the law-of-the-case doctrine precludes consideration of Defendant's argument that

the common law claims are barred by the statute of limitations because Defendant

had previously made those arguments in its Motion for Partial Summary Judgment,

ECF No. 27, which was denied, ECF No. 40. ECF No. 99 at pp. 17-22.

      Contrary to Plaintiffs argument, the law-of-the-case doctrine does not

preclude this Court from finding, based on the current factual record, that

Plaintiffs common law claims are time-barred. As the Third Circuit has

instructed, the law-of-the-case doctrine "does not limit the power of trial judges to

reconsider their [own] prior decisions." United States ex rel. Petratos v.

Genentech Inc., 855 F.3d 481, 493 (3d Cir. 2017) (quoting Williams v. Runyon,

130 F.3d 568, 573 (3d Cir. 1997)); see also Jaroslawicz v. M&T Bank Corp., 912

F.3d 96, 105 (3d Cir. 2018) (stating that the district court had the power to

reconsider its own interlocutory order); Bines v. Kulaylat, 215 F.3d 381, 384 (3d

Cir. 2000) (stating that denial of summary judgment is an interlocutory order). The

Third Circuit has further unequivocally stated that the transfer of a case between


                                          21
judges, as has occurred in this case, has no bearing on that general rule. Id.

"Although the [law-of-the-case] doctrine provides that 'a successor judge should

not lightly overturn decisions of her predecessors in a given case,' 'it does not limit

the power of trial judges from reconsidering issues previously decided by a

predecessor judge from the same court.'" Id. (citing Fagan v. City of Vineland, 22

F.3d 1283, 1290 (3d Cir. 1994)).

      Based on this well-settled law, it is clear that the law-of-the-case doctrine

does not preclude this Court from considering Defendant's argument that

Plaintiffs common law claims are barred by the statute of limitations. However,

to be clear, this Court's determination that the statute of limitations bars Plaintiffs

common law claims is not in contravention of the previous ruling in this matter

denying Defendant's Motion for Partial Summary Judgment. That previous order

was based on an analysis of the facts put before the Court at that time. Since then,

Defendant has gathered additional information which makes clear that there is no

genuine issue of material fact as to the untimeliness of Plaintiffs common law

claims.

      All four of Plaintiffs common law tort claims are subject to a two-year

statute of limitations under 42 Pa. C.S. § 5524(7); Guaranty Trust Co. ofN.Y. v.

York, 326 U.S. 99, 110 (1945) (stating that federal courts must apply state statutes

of limitation to state law claims). The statute of limitations begins to run when an


                                          22
injury is sustained. F.P. Woll & Co. v. Fifth & Mitchell St. Corp., No. 96-5973,

1999 WL 79059, at *9 (E.D. Pa. Feb. 4, 1999) (citing Bohus v. Beloff, 950 F.2d

919, 924 (3d Cir.1991)). However under Pennsylvania law, there is an exception

to that general rule, the discovery rule. "The discovery rule tolls the statute of

limitations during the plaintiffs complete inability, due to facts and circumstances

not within his control, to discover an injury despite the exercise of due diligence."

Blanyar v. Genova Prod. Inc., 861F.3d426, 431-432 (3d Cir. 2017) (emphasis in

original) (internal quotation and citation omitted).

      Thus "the statute of limitations begins to run when the plaintiff knows, or in

the exercise of reasonable diligence should have known, ( 1) that he has been

injured, and (2) that his injury has been caused by another's conduct." Id. at 432

(internal quotation and citation omitted). "The application of the rule requires that

the plaintiff use 'all reasonable diligence to inform himself or herself properly of

the facts and circumstances upon which the right of recovery is based and to

institute suit within the prescribed statutory period.'" Id. (emphasis in original)

(quoting Ciccarelli v. Carey Canadian Mines, Ltd., 757 F.2d 548, 556 (3d Cir.

1985) (citing Schaffer v. Larzelere, 189 A.2d 267, 269 (Pa. 1963))). Indeed,

"[t]here are very few facts which cannot be discovered through the exercise of

reasonable diligence .... " Vernau v. Vic's Market, Inc., 896 F.2d 43, 46 (3d Cir.

1990) (internal quotations and citation omitted).


                                          23
       "Pennsylvania's formulation of the discovery rule reflects a narrow approach

'to determining accrual for limitations purposes' and places a greater burden upon

Pennsylvania plaintiffs vis-a-vis the discovery rule than most other jurisdictions."

Blanyar, 861 F.3d at 432 (citing Gleason v. Borough of Moosic, 15 A.3d 479, 484

(Pa. 2011) (quoting Wilson v. El-Daief, 964 A.2d 354, 364 (Pa. 2009))).

"Ultimately, 'the salient point giving rise to [the discovery rule's] application is the

inability of the injured, despite the exercise of reasonable diligence, to know that

he is injured and by what cause."' Id. (quoting Fine v. Checcio, 870 A.2d 850, 858

(Pa. 2005)). "When the only reasonable conclusion from the competent evidence

of record construed most favorably to the plaintiff is that the time it took for the

plaintiff to file suit was unreasonable, summary judgment should be granted." F.P.

Woll & Co., 1999 WL 79059, at* 10 (citing Carns v. Yingling, 279, 594 A.2d 337,

340 (Pa. Super. 1991); MacCain v. Montgomery Hosp., 578 A.2d 970, 974 (Pa.

Super. 1990), appeal denied, 592 A.2d 45 (Pa. 1991)).

      Plaintiff has the burden of proving that the discovery rule applies to its

claims. Wilson, 964 A.2d at 362. At the summary judgment stage, Plaintiff "must

come forward with admissible evidence (and not simply an absence of evidence)

setting forth a disputed issue of material fact that, if believed by a jury, would

entitle [it] to application of the discovery rule." Russo v. Cabot Corp., No. 01-

2613, 2002 WL 31163610, at *2 (E.D. Pa. May 24, 2002).


                                          24
       Plaintiff wholly fails in its response to Defendant's motion to rebut

Defendant's substantive argument that Plaintiffs common law claims are barred

by the statute of limitations and instead merely relies on its blanket contention that

the law-of-the-case doctrine precludes this Court from even considering

Defendant's argument. Thus, Plaintiff has failed to meet its burden of establishing

that it is entitled to the discovery rule and accordingly, dismissal of Plaintiffs

common law claims as time-barred is appropriate.

      Nevertheless, even if Plaintiff had put forth an argument that the discovery

rule preserved its otherwise untimely claims, the record as set forth before this

Court now is clear: Plaintiff knew about its alleged injuries in as late as 2007, and

Plaintiff knew those alleged injuries were caused by Defendant. The new

discovery put forth by Defendant here removes any doubt as to whether Plaintiff

was undeniably aware in at least 2007 that its groundwater was contaminated and

that the contamination had flown from Defendant's property at some point. In

particular, the deposition testimony of Plaintiffs site manager and environmental

consultant establishes that Plaintiffs owner had discussions with them both in

2005 about Defendant's request to place a groundwater monitoring well on

Plaintiffs property and that he rejected that request because he "didn't want to get

involved in anything that had to do with environmental issues on his property."

ECF No. 91-2, SOF at iii! 68-70.


                                          25
      In addition, it has since come to light that when Plaintiff tested well water

for chromium in 2012 and the results were negative, Plaintiff only sampled the

water at the surface of the well, not at any depth, which Plaintiffs environmental

consultant admits was not an effective or accurate method for testing for

chromium. ECF No. 91-2, SOF      at~~   125-130. This new evidence makes clear

that Plaintiff willfully chose to remain ignorant of environmental conditions on its

property-specifically in 2004 and 2007 when Plaintiff was made aware in writing

from its own environmental consultant that there was groundwater contamination

flowing from up-gradient Defendant, every time Defendant requested to place

monitoring wells on Plaintiffs property, and then in 2012 when superficial tests

were completed to test for a contamination it knew was present for nearly a

decade-rather than undertake the necessary investigation required by law to

preserve an otherwise untimely claim under the discovery rule.

      In light of the new evidence, any doubt that Plaintiff had a duty to further

investigate the groundwater contamination in order to preserve its potential claims

even though the 2004 and 2007 Phase I Reports stated that "[b]ased on the fact that

the source of groundwater contamination in the area has been identified, public

water is available in the area, and that the PA DEP has established oversight of the

open cases, it is AA&E's opinion that the groundwater contamination associated

with these properties will not have an adverse impact on [Plaintiffs property]" is


                                         26
eliminated. "A claim accrues when the plaintiff is damaged, not when the amount

or extent of damages is determined." F.P. Woll & Co., 1999 WL 79059, at *10

(citing Liberty Bank v. Ruder, 587 A.2d 761, 765 (Pa. Super. 1991); Pashak v.

Barish, 450 A.2d 67, 69 (Pa. Super. 1982)). Further, "[t]hat a plaintiff does not

know the precise extent of his injury will not stop the running of the limitations

period." F.P. Woll & Co., 1999 WL 79059, at* 10 (citing Sterling v. St. Michael's

School, 660 A.2d 64, 65 (Pa. Super.), appeal denied, 670 A.2d 142 (Pa. 1995);

Bradley v. Ragheb, 633 A.2d 192, 196 (Pa. Super. 1993), appeal denied, 540 Pa.

627, 658 A.2d 791 (Pa.1994)). To accept that the statute of limitations did not

begin to run on this record until 2012 would effectively render the statute of

limitations a nullity.

       Plaintiff's attempt to rescue its trespass claim from the statute of limitations

by arguing that Defendant's alleged failure to adequately remedy the purported

contamination constitutes a continuing trespass is unavailing. The Third Circuit

has made clear that groundwater contamination does not qualify as a continuing

trespass. See F.P. Woll & Co. v. Fifth & Mitchell St. Corp., 326 F. App'x 658, 662

(3d Cir. 2009) (classifying soil and groundwater contamination as a permanent

change rather than a continuing trespass) (citing Dombrowski v. Gould Elecs., Inc.,

954 F. Supp. 1006, 1013 (M.D. Pa. 1996)).




                                          27
      Because Plaintiff knew of its alleged injuries and that they were caused by

Defendant here likely in 2004 but definitely by 2007, Plaintiffs common law

claims are time-barred and will be dismissed accordingly.

      B.     Statutory Claims

             1.     Comprehensive Environmental Response, Compensation, and
                    Liability ("CERCLA ') Claim (Count I)

      Defendant contends that Plaintiffs claim for cost recovery under Section

107 of CERCLA fails because Plaintiff cannot establish that it has incurred

"response costs" at its property that were "necessary and consistent" with the

National Oil and Hazardous Contingency Plan ("NCP") under 42 U.S.C. § 9607.

To prove its claim for response costs under CERCLA, Plaintiff must establish the

following four elements: (1) Defendant is a facility within the meaning of

CERCLA; (2) there has been a release or threatened release of a hazardous

substance from the facility; (3) the release or threatened release has required

Plaintiff to incur response costs; and (4) Defendant is a potentially responsible

party under CERCLA. US. Virgin Islands Dep't ofPlanning & Nat. Res. v. St.

Croix Renaissance Grp., L.L.L.P., 527 F. App'x 212-214 (3d Cir. 2013) (citing 42

U.S.C. § 9607(a); United States v. Alcan Aluminum, 964 F.2d 252, 258-259 (3d

Cir. 1992)). The only disputed issue here is whether Plaintiff incurred response

costs that were necessary and consistent with the NCP. ECF No. 91-1 at pg. 41.



                                         28
       Specifically, Defendant contends that Plaintiff has failed to establish ( 1) that

any of the alleged response costs were "necessary," and (2) that Plaintiff has

substantially complied with the applicable requirements of the NCP. Id.

Plaintiffs alleged "response costs" include the "expenses associated with closing

wells on its property that DEP said it could not use, as well as costs related to

testing of groundwater, investigative and laboratory expenses in order to determine

the true extent of contamination flowing from an upgradient source, namely the

[Defendant's] property, and costs associated with obtaining professional consulting

and legal advice regarding remediation and potential liability." ECF No. 99 at pp.

44-54. Defendant contends that Plaintiff incurred all of its purported response

costs "voluntarily and for business or litigation reasons, and not to address any

hazardous release." ECF No. 91-1 at pg. 42.

      The record supports Defendant's conclusion that it is essentially undisputed

that all of Plaintiffs so-called "response costs" were not undertaken by Plaintiff to

contain or clean up the alleged hazardous contamination purportedly stemming

from Defendant's property. "Response costs," as defined by the statute, are

"directed at containing and cleaning up hazardous releases .... Therefore,

necessary costs of response must be necessary to the containment and cleanup of

hazardous releases." Redland Soccer Club, Inc. v. Dep 't ofArmy of US., 55 F.3d

827, 850 (3d Cir. 1995) (quotations and citations omitted). It is undisputed that


                                          29
Plaintiff has only capped one of the three wells on its property and that it capped

that well as part of its constructing a self-storage facility on the property complete

with a parking lot. ECF No. 91-2, SOF at ilil 148-150; ECF No. 99-1, CSOF at ilil

148-150. It is further undisputed that Plaintiff was not directed to cap that well by

PADEP or that it was ultimately capped under the supervision of PADEP. ECF

No. 91-2, SOF at ilil 151-152; ECF No. 99-1, CSOF at ilil 151-152. Other than the

one test of surface water in 2012 completed by Sammak, Plaintiff has never even

tested its water wells for contamination. ECF No. 91-2, SOF at il 146; ECF No.

99-1, CSOF at il 146. Thus, the capping of the well, which notably Defendant

previously offered to cap, along with the other two remaining wells at its own

expense, cannot be said to be a response cost as defined by the statute.

      Further, Plaintiff tellingly fails to adequately rebut Defendant's argument

that the remaining alleged "response costs" are actually business and litigation

expenses rather than cleanup and containment costs. Plaintiff's hiring of Sammak

in 2013 was related to Plaintiff's exploring the possibility of installing a

geothermal heating system on the property and the remaining work he and other

environmental consultants might have undergone around that time were litigation

expenses undertaken in preparation for and in development of Plaintiff's state and

subsequent federal suits.




                                          30
       As Plaintiff cannot establish that it has incurred "response costs" at its

property, the Court need not consider whether those alleged costs were consistent

with the NCP. Accordingly, the Court will grant summary judgment in favor of

Defendant as to Plaintiff's CERCLA claim, Count I.

             2.   Hazardous Sites Cleanup Act ("HSCA ') Claim (Count 111)

       Similar to Defendant's CERCLA argument, Defendant contends that

Plaintiff's HSCA claim fails because the alleged response costs are not "reasonable

and necessary" within the meaning of the statute. It is well established that

HSCA's cost recovery and contribution provisions are "virtually identical to those

in CERCLA." Trinity Indus., Inc. v. Chicago Bridge & Iron Co., 735 F.3d 131,

137 (3d Cir. 2013) (citing Agere Sys., Inc. v. Advanced Envtl. Tech. Corp., 602

F.3d 204, 236 (3d Cir. 2010)). Thus, the HSCA permits a private plaintiff to

recover only "reasonable and necessary or appropriate response costs," and like

CERCLA, does not authorize a plaintiff to recover compensatory damages or

economic losses. See F.P. Woll & Co. v. Fifth and Mitchell Street Corp., No. 96-

5973, 2005 WL 1592948, at *3 (E.D. Pa. July 1, 2005). The HSCA defines

"response" as any "[a]ction taken in the event of a release or threatened release of a

hazardous substance or a contaminant into the environment to study, assess,

prevent, minimize or eliminate the release in order to protect the present or future

public health, safety or welfare or the environment." 35 P.S. § 6020.103.


                                          31
Accordingly, for the same reasons Plaintiffs CERCLA claim fails as a matter of

law as previously set forth, Plaintiffs HSCA claim, Count III, shall also be

dismissed.

              3.    Resource Conservation and Recovery Act ("RCRA '') Claim
                    (Count II)

       Defendant contends that summary judgment should be granted as to

Plaintiffs RCRA claim because Plaintiff cannot prove any imminent and

substantial danger to human health or environment. ECF No. 91-1 at pp. 47-51.

The RCRA Citizen Suit provision states in relevant part as follows:

       (a) In general.

       Except as provided in subsection (b) or (c) of this section, any person
       may commence a civil action on his own behalf--

      (1 )(B) against any person, including the United States and any other
      governmental instrumentality or agency, to the extent permitted by the
      eleventh amendment to the Constitution, and including any past or
      present generator, past or present transporter, or past or present owner
      or operator of a treatment, storage, or disposal facility, who has
      contributed or who is contributing to the past or present handling,
      storage, treatment, transportation, or disposal of any solid or hazardous
      waste which may present an imminent and substantial endangerment to
      health or the environment

42 U.S.C. § 6972(a)(l)(B). To prevail on a claim under§ 6972(a)(l)(B), a plaintiff

must prove "( 1) that the defendant is a person, including, but not limited to, one

who was or is a generator or transporter of solid or hazardous waste or one who

was or is an owner or operator of a solid or hazardous waste treatment, storage, or

disposal facility; (2) that the defendant has contributed to or is contributing to the
                                          32
handling, storage, treatment, transportation, or disposal of solid or hazardous

waste; and (3) that the solid or hazardous waste may present an imminent and

substantial endangerment to health or the environment." Tri-Realty Co. v. Ursinus

Coll., 124 F. Supp. 3d 418, 439 (E.D. Pa. 2015) (citing Interfaith Cmty. Org. v.

Honeywell International, Inc., 399 F.3d 248, 258 (3d Cir. 2005)). As Defendant

acknowledges, with respect to that critical phrase from the RCRA statute, "may

present an imminent and substantial endangerment to health or the environment,"

the Third Circuit has explained the meaning of this statutory language as follows:

                . word ... ['1s] " may " ....
      The operative

      [P]laintiffs need only demonstrate that the waste ... "may present" an
      imminent and substantial threat.. .. Similarly, the term "endangerment"
      means a threatened or potential harm, and does not require proof of
      actual harm .... The endangerment must also be "imminent" [meaning]
      threatens to occur immediately .... Beqause the operative word is "may,"
      however, the plaintiffs must [only] show that there is a potential for an
      imminent threat of serious harm ... [as] an endangerment is substantial
      if it is "serious" ... to the environment or health.

Interfaith Cmty. Org., 399 F.3d at 258 (citations and internal quotations omitted).

      "The RCRA standard thus builds in two layers of probability that may result

in liability: anything that may present (but not necessarily has presented) a threat

of immediate and serious harm (but not necessarily actual harm) is actionable

under RCRA." Tri-Realty Co., 124 F. Supp. 3d at 442 (citation omitted) (emphasis

in original). "However, injunctive relief is inappropriate where the risk of harm is



                                           33
remote in time, completely speculative in nature, or de minimis in degree." Id.

(citations and quotations omitted).

      Plaintiff here seeks "a mandatory injunction requiring Defendant[] to take

necessary action to sufficiently and effectively abate the presence ofhexavalent

chromium and TCE in Plaintiffs groundwater resource." ECF No.         1at~51.    The

Third Circuit has recognized in the RCRA context that "a mandatory injunction is

an extraordinary remedy that is only granted sparingly by the courts." Trinity

Indus., Inc., 735 F.3d at 139 (citations omitted). "[W]hen mandatory injunctive

relief is sought, the burden on the moving party is particularly heavy." Id.

(citations and internal quotations omitted). "Indeed, the moving party's right to

relief must be indisputably clear." Id. (citations and internal quotations omitted).

      Defendant contends that Plaintiff cannot put forth any affirmative evidence

that groundwater contamination below Plaintiffs property presents an "imminent

and substantial" endangerment to human health or the environment. ECF No. 91-1

at pp. 47-51. "[A]lthough courts consider the totality of the circumstances when

evaluating a RCRA claim, evidence regarding the likelihood and degree of human

and/or environmental exposure to contamination, along with the risks associated

with such exposure, is most likely to assist courts in making endangerment

determinations under RCRA." Tri-Realty Co., 124 F. Supp. 3d at 444. Other than

asserting that the contamination plume is greater than that confirmed by PADEP,


                                         34
Plaintiff asserts that P ADEP' s requiring Defendant to annually contact Plaintiff in

order to ensure that none of the wells on Plaintiffs property are being used is

"evidence that the contaminated groundwater in those wells may pose an imminent

and substantial endangerment under RCRA." ECF No. 99 at pg. 50. To survive

summary judgment, Plaintiff must present non-speculative evidence of a potential

exposure pathway that may present an imminent and substantial endangerment to

health or the environment. Tri-Realty Co., 124 F. Supp. 3d at 445. The only

potential exposure pathway identified by Plaintiff here is the exact pathway

Plaintiff has repeatedly refused to allow Defendant to eliminate at absolutely no

cost to Plaintiff: the two remaining water wells on Plaintiffs property. As

P ADEP found, the water wells are only dangerous to health or the environment if

the wells are used for drinking water, which Plaintiff does not intend to do and

which could be further eliminated as a possibility if Plaintiff allowed Defendant to

cap them as has been previously offered. Accordingly, the Court finds Plaintiff has

failed to meet its heavy burden here and the RCRA claim, Count II, fails as a

matter of law.

             4.     Plaintiff's Clean Streams Law ("CSL') Claim (Count JV)

      The CSL allows a private party to "commence a civil action ... against any

other person alleged to be in violation of any provision of this act or any rule,

regulation, order or permit issued pursuant to this act." 35 P.S. § 691.601(c).


                                          35
Injunctive relief is the only remedy available to a private plaintiff under the CSL,

35 P.S. § 691.601(c), and Pennsylvania courts have interpreted Section 691.601(c)

to require a current, ongoing violation of the CSL. PennEnvironment v. PPG

Indus., Inc., 964 F. Supp. 2d 429 (M.D. Pa. 2013). Similar to its RCRA claim,

Plaintiff here seeks an order from this Court "requiring Defendant[] to take

necessary action to sufficiently and effectively abate the presence of those

industrial wastes and pollutants in [Plaintiff]'s groundwater resource." ECF No. 1

at~   70.

        As Defendant contends, Plaintiff cannot present evidence of Defendant's

ongoing violation or threatened violation of the CSL. The Act 2 Final Report

identifies only two potential sources of chromium attributable to Defendant: the

disused chromium condensate basin and the chrome electroplating line removed in

2010. ECF No. 91-2, SOF     at~   120. Both of these potential sources were

eliminated before this action was filed in 2016 and also before Plaintiff first sued

Defendant in state court in 2014. Defendant hired EMC to remove the contents of

the condensate basin, the condensate basin, and 30 tons of soil surrounding the

basin, and EMC completed the removal and remediation of the basin in 2004. Id.

at~~   50-53. Similarly, EMC removed the chrome line in 2010. Id.     at~   42. EMC

removed all the fluids from the line, removed and disposed of the line, and




                                          36
removed the concrete slab floor and subsurface soil beneath the line. Id. at iTiT 110-

112.

       Plaintiff seemingly concedes that it cannot identify evidence of any new or

threatened release of contamination by focusing in its response on Defendant's

admission in the Act 2 Final Report that contaminants are likely present within

bedrock unreachable by Defendant during its cleanup that "represent an ongoing

source of contaminant influx into groundwater." ECF No. 99 at pg. 52. This

purported admission though pertains to the historical contamination on

Defendant's property, not a new source of contamination as required to state a

claim under the CSL. Further, Defendant is relieved from the possibility of

liability as to this claim because Defendant's Act 2 release precludes citizen suits

under the CSL for any remaining contamination that was considered and addressed

through the Act 2 remediation process. 35 P.S. §§ 6026.106, 6026.501 ("Any

person demonstrating compliance with the environmental remediation standards

established in Chapter 3 shall be relieved of further liability for the remediation of

the site under [the CSL and other statutes] for any contamination identified in

reports submitted to and approved by the department to demonstrate compliance

with these standards and shall not be subject to citizen suits or other contribution

actions brought by responsible parties."). Defendant's 2012 Remedial

Investigation and Final Report noted that contaminants of concern remained in the


                                          37
bedrock. ECF No. 91-8, Remedial Investigation and Final Report, at Apollo

000077. Accordingly, Plaintiffs CSL claim, Count IV, will be dismissed.

V.    Conclusion

      For the foregoing reasons, Defendant's Motion for Summary Judgment will

be granted. An appropriate Order follows.




DATED:      '-\ - \ O ~ d-o \ ~             BY THE COURT:




                                       38
